



EXHIBIT 10.5


AGREEMENT TO TERMINATE
EXECUTIVE CHANGE IN CONTROL TERMINATION AGREEMENT


This agreement (“Agreement”) between ENTEGRIS, INC., a Delaware corporation with
headquarters offices at 129 Concord Road, Billerica, MA 01821, (“Entegris” or
the “Company”) and William Shaner (the “Executive,” and together with the
Company, the “Parties”) dated January 16, 2017 (the “Effective Date”).
RECITALS
A.
The Executive and the Company entered into an Executive Change in Control
Termination Agreement as of February 24, 2010 (the “Original Agreement”).

B.
The Executive continues to be employed by the Company as of the Effective Date.

C.
In recognition of a modification to the role and responsibilities of the
Executive within the Company, the Executive and the Company wish to terminate
the Original Agreement.

NOW THEREFORE, in consideration of the foregoing premises, of the mutual
promises of the Parties made herein and of other consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties hereby agree as follows:
1.
Effective as of the Effective Date, the Original Agreement is hereby terminated
in its entirety and is of no further force and effect.

2.
The validity, interpretation, construction and enforcement of this Agreement
shall be governed by the laws of the State of Delaware as applied to
transactions taking place wholly within Delaware between Delaware residents.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
Entegris, Inc.                        Executive:


By: /s/ Christine A. Wilkinson                 /s/ William Shaner
Name:     Christine A. Wilkinson                William Shaner
Title:     HR Manager COS                        









